                                                Case 8:21-bk-10513-ES        Doc 45 Filed 04/28/21 Entered 04/28/21 12:42:22                  Desc
                                                                              Main Document Page 1 of 4



                                            1 SCOTT TALKOV, State Bar No. 264676

                                            2 TALKOV LAW CORP.                                                      FILED & ENTERED
                                              2900 Adams St Ste C225
                                            3 Riverside, California 92504
                                              Telephone: (951) 888-3300                                                   APR 28 2021
                                            4 Email: scott@talkovlaw.com

                                            5                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                                                                     Central District of California

                                            6 Counsel for Debtor Rosa Fridman
                                                                                                                     BY duarte     DEPUTY CLERK



                                            7                               UNITED STATES BANKRUPTCY COURT
                                            8                                CENTRAL DISTRICT OF CALIFORNIA
                                            9                                          SANTA ANA DIVISION
                                           10

                                           11
             RIVERSIDE, CALIFORNIA 92504
               2900 ADAMS ST STE C225




                                                 In re                                              Case No. 8:21-bk-10513-ES
                 PHONE (951) 888-3300




                                           12
TALKOV LAW




                                           13 ROSA A. FRIDMAN,                                      Chapter 7

                                           14 Debtor.
                                                                                                    ORDER GRANTING DEBTOR’S
                                           15                                                       MOTION TO AVOID LIEN UNDER 11
                                                                                                    U.S.C. § 522(f) (REAL PROPERTY)
                                           16

                                           17
                                                                                                    Hearing on Motion to Avoid Lien:
                                           18                                                       Date:       April 15, 2021
                                                                                                    Time:       10:30 a.m.
                                           19                                                       Courtroom:  5A
                                                                                                                 411 West Fourth Street,
                                           20
                                                                                                                 Santa Ana, CA 92701
                                           21

                                           22            On April 15, 2021, at 10:30 a.m., this matter came before the Court on the Debtor’s Motion to
                                           23 Avoid Lien Under 11 U.S.C. § 522(f) (REAL PROPERTY) [Dkt. No. 13] (the “Motion”) filed by

                                           24 Debtor Rosa M. Fridman (the “Debtor”).

                                           25            The Court having reviewed the Motion, the Notice of Opposition and Request for a Hearing
                                           26 (the “Notice of Opposition”) [Dkt. No. 16], the Opposition to Debtor Rosa Fridman’s Motion to Avoid
                                           27 Liens Pursuant to 11 U.S.C. § 522(f) (the “Opposition”) [Dkt. No. 22], the Objection and Opposition

                                           28

                                                                                                   -1-
                                                  ORDER GRANTING DEBTOR’S MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
                                                Case 8:21-bk-10513-ES       Doc 45 Filed 04/28/21 Entered 04/28/21 12:42:22                   Desc
                                                                             Main Document Page 2 of 4



                                            1 by Lien Holder Attorney Charles L. Murray III to Debtor’s Motion to Avoid Liens, Supporting

                                            2 Declaration of Attorney Charles L. Murray III (the “Murray Opposition”) [Dkt. No. 25]; the Debtor’s

                                            3 Reply to Opposition to Motion to Avoid Lien Under 11 U.S.C. 522(f); Declaration of Rosa Fridman;

                                            4 Declaration of Scott Talkov (the “Reply”) [Dkt. No. 27], the Objection to Case and Declaration

                                            5 Supporting Motion to Dismiss Bankruptcy Case and Lien Avoidance Motion (the “Balakin

                                            6 Opposition”) [Dkt. No. 30], and the Creditor Karl Avetoom’s Evidentiary Objections to Debtor Rosa

                                            7 Fridman’s Lien Avoidance Motion (the “Evidentiary Objections”) [Dkt. No. 33]; and the Court having

                                            8 considered the Motion, the Notice of Opposition, the Opposition, the Murray Opposition, the Reply,

                                            9 the Balakin Opposition, and the Evidentiary Objections, and all pleadings and papers filed in

                                           10 connection with the Motion; and it appearing that the relief requested in the Motion is in the best

                                           11 interests of the Debtor’s estate, its creditors, and all other parties in interest, and for good cause
             RIVERSIDE, CALIFORNIA 92504
               2900 ADAMS ST STE C225

                 PHONE (951) 888-3300




                                           12 appearing,
TALKOV LAW




                                           13          IT IS HEREBY ORDERED THAT:

                                           14          1.      The Motion is GRANTED;

                                           15          2.      The seven (7) judgment liens identified in Exhibit A hereto recorded in Orange County

                                           16 in favor of creditor Karl Avetoom comprising of Title Exception Nos. 14, 15 (Part 1), 15 (Part 2), 17,

                                           17 18, 21, and 22 as listed on Schedule B of Dkt. No. 13 (the “Avetoom Liens”) are AVOIDED and no

                                           18 longer encumber Debtor’s condominium located at 16542 Blackbeard Lane #304, Huntington Beach,
                                           19 CA 92649, Orange County Assessor’s Parcel Number: 937-71-030;

                                           20          3.      In accordance with 11 U.S.C. 522(c), the “property exempted under [11 U.S.C. 522(f)]

                                           21 is not liable during or after the case for any debt of the debtor that arose … before the commencement

                                           22 of the case” such that the exempted property at 16542 Blackbeard Lane #304, Huntington Beach, CA

                                           23 92649, APN: 937-71-030 is not liable during or after the instant bankruptcy case for any debt of

                                           24 Debtor Rosa Fridman which arose before the petition date of February 26, 2021 in the instant case.

                                           25 / / /

                                           26 / / /
                                           27

                                           28

                                                                                                    -2-
                                                  ORDER GRANTING DEBTOR’S MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
                                                Case 8:21-bk-10513-ES      Doc 45 Filed 04/28/21 Entered 04/28/21 12:42:22             Desc
                                                                            Main Document Page 3 of 4



                                            1 Specifically, the property located at 16542 Blackbeard Lane #304, Huntington Beach, CA 92649,

                                            2 APN: 937-71-030 is not liable during or after the case for any wrongs committed by the Debtor Rosa

                                            3 Fridman before the February 26, 2021 petition date in the instant case as alleged in Orange County

                                            4 Superior Court Case No. 30-2010-00345490 and Orange County Superior Court Case No. 30-2015-

                                            5 00820760.

                                            6                                                  ###

                                            7

                                            8

                                            9

                                           10

                                           11
             RIVERSIDE, CALIFORNIA 92504
               2900 ADAMS ST STE C225

                 PHONE (951) 888-3300




                                           12
TALKOV LAW




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18
                                           19

                                           20

                                           21

                                           22

                                           23
                                                    Date: April 28, 2021
                                           24

                                           25

                                           26
                                           27

                                           28

                                                                                                -3-
                                                  ORDER GRANTING DEBTOR’S MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
                                                Case 8:21-bk-10513-ES     Doc 45 Filed 04/28/21 Entered 04/28/21 12:42:22          Desc
                                                                           Main Document Page 4 of 4


                                                                     Exhibit A – Liens Avoided by Bankruptcy Court Order
                                            1
                                                                   Re: 16542 Blackbeard Lane #304, Huntington Beach, CA 92649
                                            2

                                            3
                                                   Preliminary        Judgment      Judgment Official Records of          Court       Case
                                            4     Exception No.       Entry Date    Recording Orange County
                                                                                      Date       Instrument
                                            5                                                      Number
                                            6
                                                  "Exception 14"       11/18/11       11/18/11         2011-000590354   OC         Avetoom v.
                                            7                                                                           Superior   Mosey and
                                                                                                                        Court         Rosa
                                            8                                                                                       Fridman
                                                                                                                                   (30-2010-
                                            9                                                                                        003454
                                                                                                                                   90) ("2010
                                           10                                                                                          IIED
                                                                                                                                    Action")
                                           11
             RIVERSIDE, CALIFORNIA 92504




                                                  "Exception 15"       11/18/11       1/17/12      2012-000023845          Same     2010 IIED
               2900 ADAMS ST STE C225

                 PHONE (951) 888-3300




                                           12                                                                                            Action
TALKOV LAW




                                                  "Exception 17"       8/13/14        9/30/14      2014-000398135          Same     2010 IIED
                                           13                                                                                            Action
                                                  "Exception 15-       11/18/11       3/11/15      2015-000126500          Same     2010 IIED
                                           14      Amendment"                                                                            Action
                                                  "Exception 18"        3/6/15        3/11/15      2015-000126507          Same     2010 IIED
                                           15                                                                                            Action
                                                  "Exception 21"       8/13/20        11/19/20 2020-000673156              Same    Avetoom v.
                                           16                                                                                      Risbrough,
                                           17                                                                                       et al. (30-
                                                                                                                                      2015-
                                           18                                                                                        008207
                                                                                                                                        60)
                                           19                                                                                        ("2015
                                                                                                                                   Fraudulen
                                           20                                                                                            t
                                                                                                                                   Transfer
                                           21                                                                                      Action")
                                           22     "Exception 22"       10/6/20        11/19/20 2020-000673157              Same       2015
                                                                                                                                   Fraudulent
                                           23                                                                                       Transfer
                                                                                                                                      Action
                                           24

                                           25

                                           26
                                           27

                                           28

                                                                                                 -4-
                                                  ORDER GRANTING DEBTOR’S MOTION TO AVOID LIEN UNDER 11 U.S.C. § 522(f) (REAL PROPERTY)
